     Case 2:20-cv-01899-GMN-DJA Document 12 Filed 12/10/20 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                    ***
 6    PAMELA PORTER,                                        Case No. 2:20-cv-01899-GMN-DJA
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    THE VONS COMPANIES, INC., ET AL.,
10                           Defendants.
11

12          This matter is before the Court on the parties’ Proposed Joint Discovery Plan and

13   Scheduling Order (ECF No. 11), filed on December 17, 2020. The parties request special

14   scheduling review as they seek a longer discovery period of 240 days as measured from

15   November 9, 2020, the date of the Rule 26(f) conference, rather than Defendant’s first

16   appearance. Despite having been given several opportunities to correct the deficiencies in their

17   proposed plan, the Court finds that this third filing still fails to comply with Local Rule 26-1. The

18   Court does not agree that a longer discovery period is warranted in this case and will enter the

19   standard 180 days discovery period. However, it will permit a delayed start to measure from the

20   date of this order. Additionally, the parties include a requested interim status report deadline,

21   which was eliminated by the amendments to the current Local Rules so the Court will not

22   approve that request.

23          IT IS THEREFORE ORDERED that the parties’ Proposed Joint Discovery Plan and

24   Scheduling Order (ECF No. 11) is denied.

25          IT IS FURTHER ORDERED that the following dates shall govern discovery - with

26   discovery to begin immediately:

27               •   Discovery cutoff: June 8, 2021

28               •   Amend pleadings and add parties: March 10, 2021
     Case 2:20-cv-01899-GMN-DJA Document 12 Filed 12/10/20 Page 2 of 2




 1              •   Expert disclosures: April 9, 2021

 2              •   Rebuttal expert disclosures: May 10, 2021

 3              •   Dispositive motions: July 8, 2021

 4              •   Joint pretrial order: August 9, 2021

 5          IT IS FURTHER ORDERED that any subsequent motion or stipulation to extend

 6   discovery deadlines subject to the discovery plan and schedule order must comply with LR 26-3

 7   and set forth good cause or excusable neglect for the requested extension.

 8

 9          DATED: December 10, 2020.

10
                                                           DANIEL J. ALBREGTS
11                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
